Case 1:19-cv-00390-MAC-ZJH Document 5 Filed 11/12/19 Page 1 of 6 PageID #: 27




                       IN THE UNITED STATES DISTRCT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

    ABLE MORENO SANTOYO                     §
                                            §
    v.                                      §     Civil No. 1:19-cv-390
                                            §     Criminal No. 1:16-cr-13(07)
    UNITED STATES OF AMERICA                §

             GOVERNMENT’S RESPONSE TO SECTION 2255 MOTION

         Able Moreno Santoyo has filed a motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255 seeking relief through two claims of ineffective assistance of

counsel. Both are without merit.

                                        Proceedings

         On February 3, 2016, a grand jury charged Santoyo with conspiracy to possess

with the intent to distribute methamphetamine, 21 U.S.C. § 846. 1 Criminal ECF Doc. 2.

Santoyo pleaded guilty pursuant to a written plea agreement. Criminal ECF Doc. 170. In

it, the parties agreed that there were no role adjustments under U.S.S.G. §§ 3 B1.1 or

3B1.2. Criminal ECF Doc. 107 at 3(¶5).

         The Court sentenced Santoyo to 262 months’ imprisonment. Criminal ECF Doc.

172. Santoyo filed a pro se notice of appeal on October 16, 2017. Criminal ECF Doc

178. The Fifth Circuit docketed his case but dismissed the appeal for want of prosecution

on December 7, 2017. Criminal ECF Doc. 195; 5CA docket number 17-41502. Santoyo


1
 Documents in criminal case No.1:16-cr-13(07) are referred to by “Criminal ECF” and
document number. Documents in civil case No. 1:19-cv-390 are referred to by “2255 ECF” and
document number.


Response to Section 2255 Motion-Page 1
Case 1:19-cv-00390-MAC-ZJH Document 5 Filed 11/12/19 Page 2 of 6 PageID #: 28




filed the pending motion on August 29, 2019. Criminal ECF Doc. 224; 2255 ECF Doc.

1.

                              Section 2255 Legal Standards

       Under 28 U.S.C. § 2255, a prisoner may move the convicting court to vacate, set

aside, or correct his conviction or sentence. It provides four grounds: “(1) the sentence

was imposed in violation of the Constitution or laws of the United States; (2) the court

was without jurisdiction to impose the sentence; (3) the sentence exceeds the statutory

maximum sentence; or (4) the sentence is ‘otherwise subject to collateral attack.’”

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996) (citation omitted).

       “It has, of course, long been settled law that an error that may justify reversal on

direct appeal will not necessarily support a collateral attack on a final judgment.” United

States v. Addonizio, 442 U.S. 178, 184 (1979). “Section 2255 does not offer recourse to

all who suffer trial errors.” United States v. Capua, 656 F.2d 1033, 1037 (5th Cir. Unit A

1981). It may also “not do service for an appeal.” United States v. Frady, 456 U.S. 152,

165 (1982). After conviction and the exhaustion or waiver of all appeals, the Court is

“entitled to presume” that the prisoner “stands fairly and finally convicted.” Id. at 164.

                                         Discussion

       Santoyo claims (1) that his counsel failed to file a notice of appeal, and (2) that his

counsel failed to file argue for a minor role adjustment under U.S.S.G. § 3B1.2.

A.     Santoyo’s claim that his counsel failed to file a notice of appeal is without
       merit.




Response to Section 2255 Motion-Page 2
Case 1:19-cv-00390-MAC-ZJH Document 5 Filed 11/12/19 Page 3 of 6 PageID #: 29




       Santoyo claims he suffered prejudice from his attorney’s alleged failure to file a

notice of appeal under the Fifth Circuit’s ruling in United States v. Tapp, 491 F.3d. 263

(5th Cir. 2007). In Tapp, the Fifth Circuit held that the failure to file a requested notice of

appeal is per se ineffective assistance of counsel, even where a defendant has waived his

right to direct appeal and collateral review. Id. at 264.

       However, because Santoyo filed a timely pro se notice of appeal, he did not suffer

any prejudice. See United States v. Smith, 143 F. App’x 559, 561 (5th Cir. 2005)(the

defendant could not show prejudice from his counsel’s alleged failure to inform him of

the 10-day period for filing a notice of appeal because he filed a timely pro se notice of

appeal). Moreover, under Tapp the remedy afforded to the defendant for his counsel’s

failure to file a notice of appeal was to be allowed to file an out-of-time notice appeal.

Tapp, 491 F.3d at 266. This remedy is not available since Santoyo filed his timely notice

of appeal. Consequently, this claim is without merit.

B.     Santoyo’s claim that his attorney failed to file an objection to the presentence
       report is without merit.

       Santoyo claims that his counsel should have objected to the presentence report and

argued for a minor-role adjustment under Amendment 794 to U.S.S.G. § 3B1.2. 2255

ECF Doc. 1 at 15.

       As shown above, the parties agreed in the plea agreement that there were no

adjustments under U.S.S.G. § 3B1.2. Criminal ECF Doc. 107 at 3(¶5). As a result, any

objection on the part of counsel would have been frivolous and a breach of the plea

agreement. This claim is without merit.


Response to Section 2255 Motion-Page 3
Case 1:19-cv-00390-MAC-ZJH Document 5 Filed 11/12/19 Page 4 of 6 PageID #: 30




C.     Santoyo’s claim is time-barred.

       Since, Santoyo’s claim under Tapp is without merit, it is time-barred from

collateral review. Section 2255 contains the following concerning the one-year statute of

limitations for a motion pursuant to 28 U.S.C. § 2255:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest ofB

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United
       States is removed, if the movant was prevented from making a motion by
       such governmental action;

       (3) the date on which the right asserted was initially recognized by the
       Supreme Court, if that right has been newly recognized by the Supreme
       Court and made retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. ' 2255(f).

       For the purpose of the one-year statute of limitations, a case is final when a

judgment of conviction has been rendered, the availability of appeal exhausted, and the

time for a petition for certiorari elapsed or a petition for certiorari finally denied. Griffith

v. Kentucky, 479 U.S. 314, 321 n.6 (1987); United States v. Thomas, 203 F.3d 350, 352

(5th Cir. 2000) (The statute begins to run when the ninety-day period for filing a petition

for writ of certiorari expires if the defendant does not seek a writ of certiorari from the

Supreme Court). When a prisoner does not take a direct appeal from his conviction, the

conviction becomes final when the time for filing a notice of appeal expires. United


Response to Section 2255 Motion-Page 4
Case 1:19-cv-00390-MAC-ZJH Document 5 Filed 11/12/19 Page 5 of 6 PageID #: 31




States v. Plascencia, 537 F.3d 385, 388-89 (5th Cir 2008); Sanchez Castellano v. United

States, 358 F.3d 424, 428 (6th Cir. 2004); Wims v. United States, 225 F.3d 186, 188 (2d

Cir. 2000).

       Based on the above, Santoyo’s case became final in February 7, 2018. Therefore,

the final day for Santoyo to file a Section 2255 motion was February 7, 2019. Santoyo

did not file his motion until August 29, 2019. This is approximately 6 months’ after the

deadline for Santoyo to file a motion. Consequently, his motion is time-barred from

collateral review

                                       Conclusion

       Santoyo’s claims of ineffective assistance are counsel without merit, and his

motion is rime-barred. Therefore, the government respectfully urges the Court to dismiss

his motion.

                                                Respectfully submitted,


                                                Joseph D. Brown
                                                United States Attorney
                                                Eastern District of Texas


                                                /s/ Michelle Englade
                                                Michelle Englade
                                                Assistant United States Attorney
                                                350 Magnolia, Suite 150
                                                Beaumont, Texas 77701
                                                (409) 839-2538 Phone
                                                (409) 839-2550 Fax




Response to Section 2255 Motion-Page 5
Case 1:19-cv-00390-MAC-ZJH Document 5 Filed 11/12/19 Page 6 of 6 PageID #: 32




                                 Certificate of Service

      On the 12th day of November, 2019, I certify that a true and correct copy of the
government's response to motion was mailed from Beaumont, Texas, to: Abel Moreno
Santoyo, pro se, # 21116-479, FCI, PO Box 1010, Bastrop, TX 78602

                                                /s/Michelle Englade
                                                Michelle Englade




Response to Section 2255 Motion-Page 6
